Citation Nr: 0015524	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to September 9, 1996, 
for a 30 percent evaluation for acne with scars of the face, 
arms, back and hands.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
September 1991.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Buffalo, New York (RO).

The Board notes that the veteran appears to be raising other 
claims not now before the Board for appellate review.  During 
a hearing held at the RO in April 1999, the veteran and his 
representative intimated that the Board clearly and 
unmistakably erred in May 1996 by denying the veteran an 
evaluation in excess of 10 percent for acne with scars of the 
face, back, arms and hands.  In addition, in March 2000, the 
Board received medical evidence directly from the veteran 
that related to his service-connected skin disability.  
Attached thereto is a statement that could be construed as a 
claim for an increased evaluation as it indicates that the 
veteran's condition has worsened.  The Board refers this 
information to the RO for clarification and/or appropriate 
action.  


FINDINGS OF FACT

1.  In May 1996, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for acne with scars of the 
face, back, arms and hands. 

2.  The Board notified the veteran of its May 1996 decision 
and of his appellate rights with regard to the decision, but 
the veteran did not appeal the decision to the United States 
Court of Appeals for Veterans Claims. 

3.  On September 9, 1996, the RO received a statement from 
the veteran indicating that he disagreed with the Board's 
decision and that his skin disability was worsening.

4.  In June 1998, the Board increased the evaluation assigned 
the veteran's service-connected acne disability to 30 
percent.

5.  In September 1998, the RO assigned an effective date of 
September 9, 1996 for this increase.


CONCLUSION OF LAW

The evidence does not satisfy criteria for an effective date 
prior to September 9, 1996, for a 30 percent evaluation for 
acne with scars of the face, arms, back and hands.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to September 9, 1996, for the 30 
percent evaluation assigned his service-connected acne 
disability.  The statutory and regulatory provisions specify 
that unless otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet.App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase). 

In this case, the veteran claims that the effective date of 
the assignment of the 30 percent evaluation should be the 
date he was separated from service.  He alleges that, from 
the time he was awarded service connection and assigned a 10 
percent evaluation for acne, he has had a claim for an 
increased evaluation pending.  The evidence in this case does 
not confirm the veteran's assertion.  

The RO awarded the veteran service connection and assigned 
him a 10 percent evaluation for acne with scars of the face, 
arms, back and hands in August 1993.  In November 1993, the 
veteran initiated an appeal of the RO's decision.  In April 
1994, he perfected an appeal of this decision.  In May 1996, 
the Board denied the veteran's claim for an evaluation in 
excess of 10 percent for acne with scars of the face, back, 
arms and hands.  The Board notified the veteran of its May 
1996 decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Instead, the veteran filed a written statement with the RO 
indicating that he disagreed with the Board's decision and 
that his skin disability was worsening.  This statement, 
received at the RO on September 9, 1996, constitutes a claim 
for an increased evaluation.  Inasmuch as it was mailed to 
the RO instead of the Court, it may not be construed as 
appeal of the Board's May 1996 decision.  

In light of the fact that the veteran did not appeal the 
Board's May 1996 decision or request reconsideration of the 
decision, the decision is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991).  The earliest dated document received after the 
Board issued this decision is the written statement noted 
above.  As such, the RO correctly characterized this 
statement, received on September 9, 1996, as the veteran's 
claim for an evaluation in excess of 10 percent for his 
service-connected acne disability.  

Based on the aforementioned regulatory and statutory 
provisions, the Board must now determine whether an increase 
in the veteran's acne disability was ascertainable prior to 
the date the RO received his September 9, 1996 claim, and if 
so, whether the veteran's September 9, 1996 claim was 
received within a year of the ascertainable increase.  If the 
evidence does not satisfy these requirements, there is no 
other provision upon which the Board may award the veteran an 
earlier effective date for his increased evaluation.  

In its June 1998 decision, the Board based it decision to 
increase the evaluation assigned the veteran's service-
connected acne disability to 30 percent primarily on a VA 
examination report dated September 1997, and attached 
photographs.  Although the Board considered the veteran's 
service medical records, VA examination reports dated July 
1994 and December 1994, and VA outpatient treatment records 
dated from 1993 to May 1997, it placed greater weight on the 
later dated records.  

On this review of the record, the Board agrees that these 
records are more telling with regard to the severity of the 
veteran's acne.  During the VA examination, an examiner noted 
that the veteran had several areas of deep and large 
excavation on his face where his skin had recently been 
frozen.  The VA examiner characterized the veteran's 
disability as chronic, necessitating prescription medication 
and regular treatment by a dermatologist.  He indicated that 
the veteran had pitting of the skin on the nose, upper cheeks 
and sides of his face, and slightly elevated and increased 
pigmentation of the chest, upper arms and back.  Prior to 
1997, the veteran alleged that regular treatment was 
disfiguring his face, but medical records were less 
descriptive regarding the nature of the veteran's acne.  
Earlier dated notations indicate that the veteran's acne was 
moderate to severe.  Hyperpigmentation and pitting were not 
noted until 1997, during VA outpatient visits.  

In light of these facts, the Board believes that an increase 
in the veteran's service-connected acne disability was not 
ascertainable until 1997, after the RO had already received 
the veteran's claim for an increased evaluation.  Based on 
this finding, the provisions of 38 C.F.R. § 3.400(o)(2) are 
inapplicable and an effective date prior to September 9, 1996 
may not be assigned.  The veteran's claim for an earlier 
effective date must therefore be denied. 


ORDER

Entitlement to an effective date prior to September 9, 1996, 
for a 30 percent evaluation for acne with scars of the face, 
arms, back and hands is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

